[Cite as In re Disqualification of Grillo, 138 Ohio St. 3d 1264, 2014-Ohio-961.]




                         IN RE DISQUALIFICATION OF GRILLO.
                                       IN RE POTTER.
[Cite as In re Disqualification of Grillo, 138 Ohio St. 3d 1264, 2014-Ohio-961.]
Judges—Affidavit of disqualification—R.C. 2701.03—Temporary orders issued
        pending a permanent decision on the ultimate issue do not demonstrate
        the formation of a fixed anticipatory judgment on the part of the judge.
                     (No. 13-AP-127—Decided January 3, 2014.)
 ON AFFIDAVIT OF DISQUALIFICATION in Vinton County Court of Common Pleas,
                              Probate Division, No. 082003.
                                 ____________________
        O’CONNOR, C.J.
        {¶ 1} Ramon Dean Cottrill has filed an affidavit with the clerk of this
court under R.C. 2701.03 seeking to disqualify Judge N. Robert Grillo from
presiding over any further proceedings in case No. 082003, a guardianship
proceeding pending on the request of the ward’s father for visitation with the
ward.
        {¶ 2} Cottrill, guardian of the ward, opposes the father’s visitation
request. Cottrill claims that Judge Grillo is biased and prejudiced against him and
the ward because the judge has predetermined the outcome of the father’s request
before the hearing.        Specifically, Cottrill alleges that Judge Grillo is “not
governed by the law nor the facts” and “[h]is mind is closed to anything other
than forcing [the] ward to visit his father.”
        {¶ 3} Judge Grillo has responded in writing to Cottrill’s affidavit,
offering a detailed account of his handling of the underlying case and denying that
he has predetermined the outcome of the pending visitation request.
                             SUPREME COURT OF OHIO




       {¶ 4} For the reasons explained below, no basis has been established to
order the disqualification of Judge Grillo.
       {¶ 5} In affidavit-of-disqualification proceedings, “[t]he term ‘bias or
prejudice’ ‘implies a hostile feeling or spirit of ill-will or undue friendship or
favoritism toward one of the litigants or his attorney, with the formation of a fixed
anticipatory judgment on the part of the judge, as contradistinguished from an
open state of mind which will be governed by the law and the facts.’ ” In re
Disqualification of O’Neill, 100 Ohio St. 3d 1232, 2002-Ohio-7479, 798 N.E.2d
17, ¶ 14, quoting State ex rel. Pratt v. Weygandt, 164 Ohio St. 463, 469, 132
N.E.2d 191 (1956). The burden falls on the affiant to submit specific allegations
of bias or prejudice, see R.C. 2701.03(B)(1), and an affiant is generally “required
to submit evidence beyond the affidavit of disqualification supporting the
allegations contained therein.” In re Disqualification of Baronzzi, 135 Ohio St. 3d
1212, 2012-Ohio-6341, 985 N.E.2d 494, ¶ 6. In addition, a “presumption of
impartiality” is “accorded all judges” in affidavit-of-disqualification proceedings.
In re Disqualification of Celebrezze, 101 Ohio St. 3d 1224, 2003-Ohio-7352, 803
N.E.2d 823, ¶ 7.
       {¶ 6} Here, Cottrill speculates that Judge Grillo “does not have an open
mind in this matter.” To support his allegation, Cottrill cites the fact that Judge
Grillo has issued temporary orders granting the father visitation with the ward.
Judges, however, routinely issue temporary orders pending a permanent decision
on the ultimate issue, and such temporary orders do not demonstrate the formation
of a fixed anticipatory judgment on the part of the judge. For his part, Judge
Grillo avers that he has not made up his mind on the pending visitation request,
and although “a judge’s subjective belief as to his or her own impartiality is not
the decisive factor in deciding a disqualification request,” the judge’s own
assessment is “entitled to some weight.” In re Disqualification of Lewis, 117
Ohio St. 3d 1227, 2004-Ohio-7359, 884 N.E.2d 1082, ¶ 11.             On this record,




                                          2
                                January Term, 2014




Cottrill has not set forth sufficiently compelling evidence to suggest that the
presumption of impartiality afforded to all judges has been overcome. See, e.g.,
In re Disqualification of Flanagan, 127 Ohio St. 3d 1236, 2009-Ohio-7199, 937
N.E.2d 1023, ¶ 4 (“Allegations that are based solely on hearsay, innuendo, and
speculation—such as those alleged here—are insufficient to establish bias or
prejudice”).
       {¶ 7} In addition, one of Cottrill’s major complaints against Judge Grillo
is the judge’s determination that he had jurisdiction to entertain the father’s
visitation request. Cottrill argues that “[t]here is no law that gives [Judge Grillo]
the power to order a 64 year old man to visit his 92 year old father.” It is well
settled, however, that a party’s disagreement or dissatisfaction with a court’s legal
rulings, even if those rulings may be erroneous, does not constitute bias or
prejudice and is not grounds for disqualification. In re Disqualification of Floyd,
101 Ohio St. 3d 1217, 2003-Ohio-7351, 803 N.E.2d 818, ¶ 4. The remedy for
Cottrill’s legal claims lies on appeal, not through the filing of an affidavit of
disqualification. See In re Disqualification of Russo, 110 Ohio St. 3d 1208, 2005-
Ohio-7146, 850 N.E.2d 713, ¶ 6.
       {¶ 8} For the reasons stated above, the affidavit of disqualification is
denied. The case may proceed before Judge Grillo.
                          _________________________




                                         3